Exhibit 10-1

INSTALLMENT SALE CONTRACT (SECURITY AGREEMENT)

Transaction Number 1956832

 

PURCHASER(S):

SOUTHEAST POWER CORPORATION

1805 HAMMOCK ROAD

TITUSVILLE, FL 32796

  

SELLER:

RING POWER CORPORATION

500 World Commerce Parkway

St. Augustine, FL 32092

County: BREVARD   

Subject to the Terms and Conditions set forth below of this Installment Sales
Contract (Security Agreement) (this “Contract”), Seller hereby sells the
equipment described below (the “Unit” or “Units”) to Purchaser, and Purchaser
(if more than one, jointly and severally), having been offered both a cash sale
price and a time sale price, hereby buys the Units from Seller on a time sale
basis.

 

NEW

OR

USED

 

(IF USED)

FIRST

USED

 

MODEL

 

DESCRIPTION OF UNIT(S)

           

SERIAL #

  VIN #     DELIVERED
CASH SALE
PRICE  

See Attachment A.

 

  



FIRST    DESCRIPTION OF ADDITIONAL SECURITY      Sub-Total     $ 7,406,907.70   
USED   (MAKE, MODEL, SERIAL # & VIN #)        Sales Tax     495,969.70         
        Property Tax     0.00                  Federal Excise Tax     0.00     
            Other Tax     0.00                  Total Tax     $ 495,969.70   
FIRST  

DESCRIPTION OF TRADE-IN SECURITY

  

  1.   Total Cash Sales Price     $ 7,902,877.40    USED   (MAKE, MODEL, SERIAL
# & VIN #)        Repairs     0.00                 

Cash Down Payment

    0.00                 

Rentals Allowed

    0.00                 

Rental Interest

    0.00                 

Net Trade-in Allowance

    0.00                2.   Total Down Payment     $ 0.00    Trade-in Value    
0.00      3.   Unpaid Balance of Cash Price (1 - 2)      $ 7,902,877.40    Less
Owing to     0.00      4.   Official Fees (Specify)     $ 1,500.00    Net
Trade-in Allowance     0.00        Processing Fee     1,500.00                 
Filing Fee     0.00      Location of Equipment:   BASTROP, TX 78602, BASTROP   
    Stamp Fee     0.00                  Freight Fee     0.00                 
Other Expenses     0.00                5.   Physical Damage Insurance     $     
          6.   Principal Balance                 (Amount Financed) (3 + 4 + 5)
     $ 7,904,377.40              7.   Finance Charge                 (Time Price
Differential)     $ 569,280.52              8.   Time Balance                
(Total of Payments) (6+7)     $ 8,473,657.92              9.   Time Sale Balance
                (Total of Payment Price) (2+8)      $ 8,473,657.92             
10.   Annual Percentage Rate       3.45 %            11. Date FINANCE CHARGE
begins to accrue the first business day following the Seller’s execution of this
Contract.    

If applicable, Purchaser hereby sells and conveys to Seller the above described
Trade-in Equipment and warrants it to be free and clear of all claims, liens,
security interests and encumbrances except to the extent shown above.

LIABILITY INSURANCE COVERAGE FOR BODILY INJURY AND PROPERTY DAMAGE CAUSED TO
OTHERS AND ENVIRONMENTAL LIABILITY (IF APPLICABLE) IS NOT INCLUDED IN THIS
CONTRACT.

NOTICE TO PURCHASER: (1) DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT; (2) YOU
ARE ENTITLED TO A COPY OF THE CONTRACT YOU SIGN; (3) UNDER THE LAW YOU MAY HAVE
THE RIGHT TO PAY OFF IN ADVANCE THE FULL AMOUNT DUE AND TO OBTAIN A PARTIAL
REFUND OF THE FINANCE CHARGE; (4) IF THIS CONTRACT IS NOT EXECUTED BY PURCHASER
AND RETURNED TO SELLER ON OR BEFORE AUGUST 10, 2012 THIS CONTRACT MAY BE
CONSIDERED NULL AND VOID BY SELLER.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. PAYMENT: Purchaser shall pay to Seller, at Caterpillar Financial Services
Corporation; PO Box 730681; Dallas, TX 75373-0681 or such other location Seller
designates in writing, the Time Balance (Item 8 above) as follows [check (a) or
(b)]:

x (a) in 48 equal monthly installments of $176,534.54 each, with the first
installment due one month after the first business day following the Seller’s
execution of this Contract, and the balance of the installments will be due on
the like day of each month thereafter, (except no payments shall be due during
the month(s) of n/a), until the entire indebtedness has been paid; or

¨ (b) in accordance with the Payment Schedule attached to this Contract.

Upon prepayment in full of any or all of the Units or acceleration of the total
unpaid Time Balance, Purchaser shall receive a rebate of the prorated unearned
portion of the Finance Charge computed on an actuarial basis less an
administrative fee of $275. Except as otherwise expressly provided herein, the
obligations of Purchaser hereunder shall not be affected by any defect in,
damage to, loss of or interference with possession or use of any Unit, by the
attachment of any lien or claim to any Unit, or for any other cause. No partial
prepayments shall be allowed and any amounts paid by Purchaser in excess of the
invoiced amounts shall be applied to future installments. Payments that satisfy
(or partially satisfy) future installments do not stop the accrual of the
Finance Charge.

2. LATE CHARGES: If Seller does not receive a payment or any portion thereof on
the date it is due, Purchaser shall pay to Seller, on demand, a late payment
charge equal to five percent (5%) of the payment due or the highest charge then
allowed by law, whichever is less.

3. DISCLAIMER OF WARRANTIES: Purchaser has selected each Unit based upon its own
judgment. Purchaser acknowledges that each Unit is of a size, design and type
selected by Purchaser and that Seller is not a manufacturer of the Units. SELLER
MAKES NO WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THIS
CONTRACT OR TO ANY UNIT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
UNIT IS SOLD “AS IS, WHERE IS”, AND SELLER SPECIFICALLY MAKES NO WARRANTIES AS
TO THE QUALITY OF MATERIALS OR WORKMANSHIP OR THE CONFORMITY THEREOF TO THE
PROVISIONS AND SPECIFICATIONS OF ANY PURCHASE ORDER OR AGREEMENT RELATING
THERETO. SELLER HEREBY EXPRESSLY DISCLAIMS, AND PURCHASER HEREBY WAIVES,
RELEASES AND RENOUNCES, ALL OTHER WARRANTIES AND CLAIMS EXPRESS OR IMPLIED,
ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY UNIT OR TO THIS CONTRACT,
INCLUDING WITHOUT LIMITATION, (A) ANY IMPLIED WARRANTY THAT ANY UNIT IS
MERCHANTABLE; (B) ANY IMPLIED WARRANTY THAT ANY UNIT IS FIT FOR A PARTICULAR USE
OR PURPOSE; (C) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE
OF DEALING OR USAGE OF TRADE; (D) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY IN TORT; AND (E) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR
LOSS OF OR DAMAGE TO ANY UNIT, FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT
TO ANY UNIT, FOR ANY LIABILITY OF SELLER TO ANY THIRD PARTY, OR FOR ANY OTHER
DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING STRICT OR ABSOLUTE
LIABILITY IN TORT. Seller assigns to Purchaser its interests in any of the
manufacturer’s warranties on the Unit(s) and nothing contained herein shall be
construed to deprive Purchaser of whatever rights Purchaser may have against
parties other than Seller (such as the manufacturer of any Unit) and Purchaser
agrees to look solely to such third parties with respect to any and all claims
concerning any Unit except as to ownership and title.

4. POSSESSION, USE AND MAINTENANCE: Purchaser shall not (a) use, operate,
maintain or store a Unit improperly, carelessly, unsafely or in violation of any
applicable law or regulation or for any purpose other than in the normal and
ordinary course of Purchaser’s business; (b) abandon a Unit; (c) remove,
disable, or impair in any manner the Unit monitoring system such as Cat® Product
Link, if the Unit is equipped with such system; (d) lease a Unit, permit the use
of a Unit by anyone other than Purchaser, or change the location of a Unit from
that specified above, without the prior written consent of Seller; (e) sell,
assign transfer or create or allow to exist any lien, claim, security interest
or encumbrance on any of its rights hereunder or in any Unit; (f) remove the
Unit from the United States; or (g) operate the Unit in violation of U.S.
Department of Transportation or appropriate regulatory agency requirements. A
Unit is and shall remain personal property regardless of its use or manner of
attachment to realty. Seller and its agent shall have the right (but not the
obligation) to inspect a Unit and maintenance records relating to it, and
observe its use and determine its hours of usage. Purchaser, at its expense,
shall maintain each Unit in good operating order, repair and condition and
perform maintenance at least as frequently as stated in any applicable
operator’s guide, service manual, or lubrication and maintenance guide.
Purchaser shall not alter any Unit or affix any accessory or equipment to the
Unit if doing so will impair its originally intended function or reduce the
Unit’s value. Purchaser shall not make any “non-reversible” addition (as defined
for federal income tax purposes) to a Unit without the prior written consent of
Seller. All parts which are added to any Unit which (i) are replacement parts,
(ii) are essential to the operation of such Unit, or (iii) cannot be detached
from such Unit without materially interfering with the operation of such Unit or
adversely affecting the value and utility which such Unit would have had without
the addition thereof, shall immediately be deemed incorporated in such Unit and
subject to the terms of this Contract. If an Event of Default has occurred and
is continuing, all parts, accessories and equipment affixed to a Unit shall
become property of Seller.

5. TAXES: Purchaser shall promptly pay all taxes, assessments, fees and other
charges when levied or assessed against any Unit or the ownership or use
thereof, or this Contract or any payments made or to be made to Seller except
income taxes assessed on Seller.

6. LOSS OR DAMAGE: From the time the Unit is purchased by Purchaser, Purchaser
shall bear the risk of any Unit being worn out, lost, stolen, destroyed, taken
by government action or, in Seller’s opinion, irreparably damaged (“Casualty
Occurrence”) or suffering any other damage. Purchaser shall provide prompt
written notice of any Casualty Occurrence or other material damage to any Unit.
In the event of a Casualty Occurrence, Purchaser shall pay to Seller on the
first payment due date following the Casualty Occurrence (thirty (30) days after
the Casualty Occurrence if there are no future payment due dates remaining) the
lesser of (a) the sum of all amounts then due under this Contract with respect
to the Unit suffering the Casualty Occurrence (including any late charges and
fees) and the present value of all unpaid, future payments for the Unit; or
(b) the maximum amount then permitted by law. Present values will be determined
by discounting at the implicit interest rate of this Contract. Upon making this
payment, the obligations with respect to the Unit shall terminate and Purchaser
shall be entitled to possession of the Unit and to any recovery in respect to it
(subject to the rights of any insurer).



--------------------------------------------------------------------------------

7. WAIVER AND INDEMNITY: Purchaser hereby releases and shall indemnify, defend
and keep harmless Seller and any assignee thereof, and their respective
directors, officers, agents and employees (each, an “Indemnitee”), from and
against any and all Claims (as defined below) (other than such as may directly
result from the actual, but not imputed, gross negligence or willful misconduct
of such Indemnitee), by paying, on a net after-tax basis, or otherwise
discharging same, when and as such Claims shall become due. Purchaser agrees
that the indemnity provided pursuant to this Section includes the agreement by
Purchaser to indemnify each Indemnitee from the consequences of its own simple
negligence, whether that negligence is the sole or concurring cause of the
Claims, and to further indemnify each such Indemnitee with respect to Claims for
which such Indemnitee is strictly liable. Seller shall give Purchaser prompt
notice of any Claim hereby indemnified and Purchaser shall be entitled to
control the defense of and/or to settle any Claim, in each case, so long as
(a) no Event of Default (as defined in Section 9) has occurred and is then
continuing, (b) Purchaser confirms, in writing, its unconditional and
irrevocable commitment to indemnify each Indemnitee with respect to such Claim,
(c) Purchaser is financially capable of satisfying its obligations under this
Section, and (d) Seller approves the defense counsel selected by Purchaser.
“Claims” shall mean all claims, allegations, harms, judgments, settlements,
suits, actions, debts, obligations, damages (whether incidental, consequential
or direct), demands (for compensation, indemnification, reimbursement or
otherwise), losses, penalties, fines, liabilities (including strict liability),
and charges that Seller has incurred or for which it is responsible, in the
nature of interest, liens, and costs (including attorneys’ fees and
disbursements and any other legal or non-legal expenses of investigation or
defense of any Claim, whether or not such Claim is ultimately defeated or
enforcing the rights, remedies or indemnities provided for hereunder, or
otherwise available at law or equity to Seller), of whatever kind or nature,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable, by
or against any person, arising on account of (i) this Contract, including the
performance, breach (including any Event of Default) or enforcement of any of
the terms thereof, or (ii) any Unit, or any part or other contents thereof, any
substance at any time contained therein or emitted therefrom, including any
hazardous substances, or the premises at which any Unit may be located from time
to time, or (iii) the ordering, acquisition, delivery, installation or rejection
of any Unit, the possession or any property to which it may be attached from
time to time, maintenance, use, condition, ownership or operation of any Unit,
and by whomsoever owned, used, possessed or operated, during the term hereof,
the existence of latent and other defects (whether or not discoverable by Seller
or Purchaser) any Claim in tort for negligence or strict liability, and any
Claim for patent, trademark or copyright infringement, or the loss, damage,
destruction, theft, removal, return, surrender, sale or other disposition of any
Unit, or any item thereof, including, Claims involving or alleging environmental
damage, or any criminal or terrorist act, or for any other reason whatsoever. If
any Claim is made against Purchaser or an Indemnitee, the party receiving notice
of such Claim shall promptly notify the other, but the failure of the party
receiving notice to so notify the other shall not relieve Purchaser of any
obligation hereunder. Further, Purchaser agrees to be responsible for all costs
and expenses, including reasonable attorneys’ fees, incurred by Seller or its
directors, officers, employees, agents and assigns in defending such claims or
in enforcing this provision. Under no condition or cause of action shall Seller
be liable for any loss of actual or anticipated business or profits or any
special, indirect or consequential damages.

8. INSURANCE: Throughout the term of this Contract, Purchaser, at its expense,
shall keep each Unit and Additional Security (as listed above) insured with a
commercial insurance policy for the benefit of Seller (and its assignee) against
all risks for their full insurable value and shall maintain comprehensive public
liability insurance in an amount reasonably acceptable to Seller. All insurance
shall be in a form and with companies as Seller shall approve, shall specify
Seller (and its assignee) as loss payee, shall be primary, without the right of
contribution from any other insurance carried by Seller, and shall provide that
the insurance may not be canceled or altered so as to affect the interest of
Seller without at least ten (10) days’ prior written notice to Seller. Purchaser
shall not make adjustments with insurers except with Seller’s prior written
consent and hereby irrevocably appoints Seller as Purchaser’s attorney-in-fact
to receive payment of and to endorse all checks, drafts and other documents and
to take any other actions necessary to pursue insurance claims and recover
payments if Purchaser fails to do so. Purchaser shall promptly notify Seller of
any occurrence which may become the basis of a claim and shall provide Seller
with all requested pertinent data. Purchaser shall promptly deliver to Seller
evidence of such insurance coverage.

9. EVENTS OF DEFAULT: Each of the following constitutes an event of default
(“Event of Default”): (a) Purchaser fails to make any payment when due; (b) any
representation or warranty made to Seller in connection with this Contract is
incorrect or misleading; (c) Purchaser fails to observe or perform any covenant,
agreement or warranty made by Purchaser and the failure continues for ten
(10) days after written notice to Purchaser; (d) any default occurs under any
other agreement between Purchaser or any guarantor of this Contact and Seller or
any affiliate of Seller; (e) Purchaser or any guarantor of this Contract ceases
to do business, dies, becomes insolvent, makes an assignment for the benefit of
creditors or files any petition or action under any bankruptcy, reorganization,
insolvency or moratorium law, or any other law or laws for the relief of, or
relating to, debtors; (f) filing of any involuntary petition under any
bankruptcy statute against Purchaser or any guarantor of this Contract, or
appointment of a receiver, trustee, custodian or similar official to take
possession of the properties of Purchaser or any guarantor of this Contract,
unless the petition or appointment ceases to be in effect within thirty
(30) days after filing or appointment; (g) there is a material adverse change in
Purchaser’s or guarantor’s financial condition, business operations or
prospects; and/or (h) termination, breach or repudiation of a guaranty obtained
by Seller in connection with this Contract.

10. REMEDIES: If an Event of Default occurs, Seller, at its option, may exercise
any one or more of the following remedies: (a) proceed at law or in equity, to
enforce specifically Purchaser’s performance or to recover damages; (b) declare
this Contract in default, and cancel this Contract or otherwise terminate
Purchaser’s right to use the Units and Purchaser’s other rights, but not its
obligations, hereunder; (c) declare all amounts due or to become due under this
Contract, excluding any unearned portion of the Finance Charge, immediately due
and payable; (d) recover any additional damages and expenses sustained by Seller
by reason of the breach of any covenant, representation or warranty contained in
this Contract; (e) enforce the security interest granted herein; (f) require
Purchaser to assemble the Units and Additional Security and make them available
to Seller at a place designated by Seller which is reasonably convenient to both
parties; (g) enter any premises where any Unit or Additional Security may be
located and take immediate possession thereof and remove (or disable in place)
such Unit (and/or any unattached parts) without notice, liability, or legal
process; and (h) if Seller financed Purchaser’s obligations under any extended
warranty agreement such as an Equipment Protection Plan, Extended Service
Contract, Extended Warranty, Customer Service Agreement, Total Maintenance and
Repair Agreement or similar agreement, Seller may cancel such extended warranty
agreement on Purchaser’s behalf and receive the refund of the extended warranty
agreement fees that Seller financed but had not received from Purchaser as of
the date of Event of Default. Time is of the essence of this Contract. Purchaser
agrees to pay all charges, costs, expenses and reasonable attorney’s fees (to
the extent then permitted by applicable law) incurred by Seller in enforcing
this Contract. Seller shall have all rights given to a secured party by law and
may retain all monies paid by Purchaser hereunder as compensation for the
reasonable use of the Units by Purchaser. Seller may, at its option, undertake
commercially reasonable efforts to sell a Unit and Additional Security, and the
proceeds of any such sale shall be applied: First, to reimburse Seller for all
reasonable expenses of retaking, holding, preparing for sale, and selling the
Units and Additional Security, including any taxes, charges, costs, expenses and
reasonable attorneys’ fees incurred by Seller; and second, to the extent not
previously paid by Purchaser, to pay Seller all amounts then due or accrued
under this Contract, including any accelerated payments, late payment charges,
and fees. Further, Purchaser agrees that the proceeds received from the sale of
each Unit shall be applied first to the outstanding obligations owed under this
Contract (as provided above) and, as applicable, any surplus shall be applied to
any other existing and future indebtedness or obligations of Purchaser to Seller
and/or Seller’s affiliates. Purchaser shall promptly pay any deficiency to
Seller. Purchaser acknowledges that sales for cash or on credit to a wholesaler,
retailer or user of a Unit or Additional Security, with or without the Unit or
Additional Security being present at such sale, are all commercially reasonable.
To the extent that Purchaser is entitled to a refund from Seller for any reason,
Purchaser agrees that Seller shall have the right to offset any obligation that
Purchaser has with Seller or Seller’s affiliates with such refund, and in the
event that a refund is less than or equal to Seller’s cost of returning such
refund to Purchaser, Seller may retain such refund if no obligation to Seller or
Seller’s affiliates exists. The remedies provided to Seller shall be cumulative
and in addition to all other remedies at law or in equity. If Purchaser fails to
perform any of its obligations under this Contract, Seller may (but need not) at
any time thereafter perform such obligation, and the expenses incurred in
connection therewith shall be payable by Purchaser upon demand.



--------------------------------------------------------------------------------

11. SECURITY INTEREST; PURCHASER ASSURANCES AND REPRESENTATIONS: To secure
payment of Purchaser’s indebtedness to Seller hereunder and the performance of
all obligations of Purchaser hereunder, Purchaser hereby grants to Seller a
continuing security interest in the Units and in the Additional Security, if
any, including all attachments, accessories and optional features therefor
(whether or not installed thereon) and all substitutions, replacements,
additions and accessions thereto, and proceeds of all the foregoing, including,
but not limited to, proceeds in the form of chattel paper to secure the payment
of all sums due hereunder. Purchaser will, at its expense, do any act and
execute, acknowledge, deliver, file, register and record any documents which
Seller deems desirable in its discretion to protect Seller’s security interest
in the Unit and Seller’s rights and benefits under this Contract, including but
not limited to having Seller recorded as first lien holder on the Unit title.
Purchaser hereby irrevocably appoints Seller as Purchaser’s Attorney-in-Fact for
the signing and filing of such documents and authorizes Seller to delegate these
limited powers. Purchaser acknowledges the signature of Seller or said delegatee
upon such documents to be the same as Purchaser’s own for all purposes and with
the present intent to authenticate the document. Purchaser represents and
warrants to Seller that (a) Purchaser has the power to make, deliver and perform
under this Contract; (b) the person executing and delivering this Contract is
authorized to do so on behalf of Purchaser; (c) Purchaser will use the Unit for
business purposes only and not for personal, family or household use; (d) this
Contract constitutes a valid obligation of Purchaser, legally binding upon it
and enforceable in accordance with its terms; (e) Purchaser shall provide all
financial information and reporting as Seller may reasonably required; (f) all
credit, financial and other information submitted to Seller in connection with
this Contract is and shall be true, correct and complete; (g) Purchaser will not
change its name, principal place of business or primary residence and, if a
business entity, state of formation or form of business organization (including
any merger, consolidation, reincorporation or such similar restructuring)
without prior written notice to Seller; (h) Purchaser has sole responsibility
for complying with use related regulations in regard to the Unit(s), including
rules or limits on idling, fleet average or site based exhaust emissions, or
operational limitations; and (i) Seller may share any Purchaser information
provided by Purchaser and/or gathered by Seller with any affiliate of Seller
that has or may extend credit to Purchaser. In the event any Unit is equipped
with an Unit monitoring system such as Cat® Product Link, Purchaser agrees to
permit Caterpillar Inc. or any of its subsidiaries or affiliates, including
Caterpillar Financial Services Corporation (collectively “Caterpillar”), and/or
Caterpillar dealers to access data concerning the Unit, its condition and its
operation that will be transmitted from the monitoring system (a) to administer,
implement and enforce the terms and conditions of this Contract, (b) recover the
Unit if necessary, and/or (c) to improve upon Caterpillar’s products and
services. Purchaser understands and agrees that the information transmitted may
include the serial number, VIN number, location, operational data, including but
not limited to fault codes, emissions data, fuel usage, service meter hours,
software and hardware version numbers, and installed attachments.

12. ASSIGNMENT; COUNTERPARTS: Purchaser agrees that Seller may assign, sell or
encumber all or any part of this Contract, the payments hereunder, and the Units
or any portion thereof with or without notice to Purchaser. In the event of any
such assignment, Purchaser agrees to unconditionally pay directly to any such
assignee such amounts Seller receives from Purchaser in good, collected funds
which relate directly to the interests so assigned. THE RIGHTS OF ANY SUCH
ASSIGNEE SHALL NOT BE SUBJECT TO ANY DEFENSE, COUNTERCLAIM OR SET OFF WHICH
PURCHASER MAY HAVE AGAINST SELLER. If requested, Purchaser shall assist Seller
in the assignment of any of the rights under this Contract, shall sign a notice
of assignment in a form approved by Seller and if notified by Seller, Purchaser
shall make all payments due under this Contract to the party designated in the
notice without offset or deduction. In connection with any potential or actual
assignment, Purchaser hereby consents to the sharing of its credit file
information, including personal information relating to Purchaser’s principals,
with any potential assignee or any employee, agent or other representative
thereof, so long as such recipient agrees with Seller to maintain the
confidentiality of such information. Purchaser shall not assign this Contract or
any right or obligation under it without the prior written consent of Seller.
Upon any assignment by Seller of its rights hereunder, and except as may
otherwise be provided herein, all references in this Contract to “Seller” shall
include such assignee. Subject always to the foregoing, this Contract shall
inure to the benefit of, and are binding upon, Purchaser’s and Seller’s
respective successors and assigns. Although multiple counterparts of this
document may be signed, only the counterpart accepted, acknowledged and
certified by Seller on the signature page thereof as the original will
constitute original chattel paper. A photocopy or facsimile of this Contract
will be legally admissible under the “best evidence rule.” A signed copy of this
Contract and/or any related document sent by electronic means shall be treated
as an original document and shall be admissible as evidence thereof, and all
signatures thereon shall be binding as if manual signatures were personally
delivered.

13. EFFECT OF WAIVER; ENTIRE AGREEMENT; NOTICES; APPLICABLE LAW: A delay or
omission by Seller to exercise any right or remedy shall not impair any right or
remedy and shall not be construed as a waiver of any breach or default. Any
waiver or consent by Seller must be in writing. This Contract, each Schedule,
any riders or addenda hereto completely states the rights of Seller and
Purchaser and supersedes all prior agreements with respect to a Unit. All
notices shall be in writing, addressed to the other party at the address stated
on the front or at such other address as may hereafter be furnished in writing.
This Contract shall be governed by and construed under the laws of the State of
Tennessee, without giving effect to the conflict-of-laws principles thereof, and
Purchaser hereby consents to the jurisdiction of any state or federal court
located within the State of Tennessee. THE PARTIES HERETO HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATED TO THIS CONTRACT, THE
OBLIGATIONS OR THE COLLATERAL.

14. NO AGENCY; MODIFICATION OF CONTRACT: Purchaser expressly acknowledges that
no action, statement, representation, warranty, promise, agreement or
undertaking taken or made by any person or entity other than an authorized
employee of the Seller shall be binding upon Seller. No statement,
representation, warranty, promise, agreement or undertaking made by any
authorized employee of Seller shall be binding upon Seller unless in a writing
signed by Seller. Any waiver, amendment, abridgement, abrogation or other
modification of any provision of this Contract or any provision of any of the
related documents must be in a writing signed by Seller and Purchaser; provided,
however, Purchaser agrees that Seller may correct patent errors herein and fill
in such blanks such as serial numbers, VIN numbers, dates and the like.

15. INTERPRETATION; HEADINGS: If more than one (1) Purchaser is party to this
Contract, the liability of the Purchasers shall be joint and several. Each
reference to “Purchaser” herein shall be deemed to refer to each Purchaser. Any
Purchaser may act for the other Purchasers under this Contract and any such
action shall be binding on all other Purchasers as if each had taken such
action. Any occurrence of an Event of Default shall be deemed to be a default by
all Purchasers. Each Purchaser waives any right to require Seller to proceed
against any other party, proceed against or exhaust any security held by or from
any party, or pursue any other remedy in Seller’s power. The various headings of
this Contract are inserted for convenience of reference only and shall not
affect the meaning or interpretation of this Contract or any provision thereof.

16. SEVERABILITY; SURVIVAL OF COVENANTS: If any provision of this Contract shall
be invalid under any law, it shall be deemed omitted but the remaining
provisions hereof shall be given effect. All obligations of Purchaser under this
Contract shall survive the expiration or termination of this Contract to the
extent required for their full observance and performance.

By execution hereof, the signer hereby certifies that such signer has read this
Contract and all schedules, riders and addendums attached hereto. Until this
Contract (or identical counterpart thereof) has been signed by a duly authorized
representative of Seller, it shall constitute an offer by Purchaser to enter
into this Contract with Seller on the terms stated herein.

 

Purchaser(s): SOUTHEAST POWER CORPORATION By  

/s/ Stephen R. Wherry

Name (PRINT)  

Stephen R. Wherry

Title  

Treasurer

Date  

July 16, 2012

  Seller:   RING POWER CORPORATION   By  

/s/ Jon Marc Fowler

  Name (PRINT)  

Jon Marc Fowler

  Title  

VP Credit Manager

  Date  

July 16, 2012

 



--------------------------------------------------------------------------------

Attachment A to Installment Sale Contract

Transaction Number 1956832

 

between

   SOUTHEAST POWER CORPORATION (Purchaser(s))

and

   RING POWER CORPORATION (Seller)

EQUIPMENT DESCRIPTION SCHEDULE

 

NEW OR USED

 

MODEL

 

DESCRIPTION ON UNIT(S)

  SERIAL #  

VIN #

  DELIVERED
CASH SALE
PRICE  

(1) New

  1800  

National Bucket Trucks Freightliner Coronado SD Chassis

  DBJ4140   1FVPGNDV1CDBJ4140   $ 503,181.82   

(1) New

  416E  

Caterpillar Backhoe Loader

  LMS02128     $ 76,755.00   

(1) New

  416E  

Caterpillar Backhoe Loader

  LMS02129     $ 76,755.00   

(1) New

  416E  

Caterpillar Backhoe Loader

  LMS01827     $ 76,755.00   

(1) New

  TL1055  

Caterpillar Telehandler

  TBM01532     $ 131,209.00   

(1) New

  TL1055  

Caterpillar Telehandler

  TBM01542     $ 131,209.00   

(1) Used

  D6TLGP  

Caterpillar Track Type Tractor

  KJL00628     $ 265,000.00   

(1) Used

  D6TLGP  

Caterpillar Track Type Tractor

  KJL00791     $ 281,000.00   

(1) Used

  D7RXRII  

Caterpillar Track Type Tractor

  AGN01607     $ 331,000.00   

(1) Used

  D7RXRII  

Caterpillar Track Type Tractor

  AGN01608     $ 342,000.00   

(1) Used

  950H  

Caterpillar Medium Wheel Loader

  K5K02750     $ 195,000.00   

(1) Used

  950H  

Caterpillar Medium Wheel Loader

  K5K02734     $ 195,000.00   

(1) Used

  938H  

Caterpillar Small Wheel Loader

  CRD02716     $ 132,000.00   

(1) Used

  938H  

Caterpillar Small Wheel Loader

  RTB03741     $ 153,000.00   

(1) New

  AFS608  

Condux 27,000 LB PULLER with Trailer

    1C9HU1822B0032111   $ 330,783.75   

(1) New

  AFS608  

Condux 27,000 LB PULLER with Trailer

    1C9HU1823A00032102   $ 330,783.75   

(1) New

  FRT607  

Condux 3 DRUM BUNDLE TENSIONER with Trailer

    1C9HU1922B0032110   $ 472,439.00   

(1) New

  FRT607  

Condux 3 DRUM BUNDLE TENSIONER with Trailer

    1C9HU1923A0032101   $ 472,439.00   

(1) New

  RW23  

Condux REEL WINDER with Trailer

    1Z9PU1628BM026192   $ 62,610.00   

(1) New

  RW23  

Condux REEL WINDER with Trailer

    1Z9PU1626BM026191   $ 62,610.00   

(1) New

  HARDLINKIT  

ROPEKIT-B REPO/REEL HARDLINE KIT 22MM

      $ 150,704.00   

(1) New

  HARDLINKIT  

ROPEKIT-B REPO/REEL HARDLINE KIT 22MM

      $ 150,704.00   

(1) New

  RS20B  

REEL STAND REEL STAND 102x70

  AK333     $ 22,199.17   

(1) New

  RS20B  

REEL STAND REEL STAND 102x70

  AK3340     $ 22,199.17   

(1) New

  RS20B  

REEL STAND REEL STAND 102x70

  AK339     $ 22,199.17   

(1) New

  RS20B  

REEL STAND REEL STAND 102x70

  AK3341     $ 22,199.17   

(1) New

  RS2OHB-B  

REEL STAND REEL STAND 102x70 W/ H BRAKET

  AK331     $ 27,096.81   

(1) New

  RS2OHB-B  

REEL STAND REEL STAND 102x70 W/ H BRAKET

  AK332     $ 27,096.81   

(1) New

  RS2OHB-B  

REEL STAND REEL STAND 102x70 W/ H BRAKET

  AK326     $ 27,096.81   

(1) New

  RS2OHB-B  

REEL STAND REEL STAND 102x70 W/ H BRAKET

  AK327     $ 27,096.81   

(1) New

  HELI-BLOCK  

Condux QTY 204, STRINGING BLOCK

  0612-0001
THROUGH
0612-0204     $ 777,240.00   

(1) New

  1800  

National Bucket Trucks Freightliner Coronado SD Chassis

  DBJ4144   1FVPGNDV9CDBJ4144   $ 503,181.82   

(1) New

  1800  

National Bucket Trucks Freightliner Coronado SD Chassis

  DBJ4143   1FVPGNDV9CDBJ4143   $ 503,181.82   

(1) New

  1800  

National Bucket Trucks Freightliner Coronado SD Chassis

  DBJ4142   1FVPGNDV5CDBJ4142   $ 503,181.82   

 

Purchaser(s):     Seller: SOUTHEAST POWER CORPORATION     RING POWER CORPORATION
By  

/s/ Stephen R. Wherry

    By  

/s/ Jon Marc Fowler

Name (PRINT)  

Stephen R. Wherry

    Name (PRINT)  

Jon Marc Fowler

Title  

Treasurer

    Title  

VP Credit Manager

Date  

July 16, 2012

    Date  

July 16, 2012